Citation Nr: 0402274	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including eligibility to Chapter 35 
educational benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1952.  He died in January 2002, and the appellant is 
his widow.  This appeal arises from a February 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO) in which the RO denied 
the appellant entitlement to Dependency and indemnity 
compensation (DIC) on the basis that the veteran's cause of 
death was not service-connected.  


REMAND

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2003).  DIC benefits shall be paid 
to a deceased veteran's surviving spouse in the same manner 
as if the veteran's death is service-connected when the 
following conditions are met: (1) The veteran's death was not 
caused by his or her own willful misconduct; and (2) The 
veteran was in receipt of or entitled to receive (or but for 
the receipt of military retired pay was entitled to receive) 
compensation at the time of death for service- connected 
disability that either:

(a) Was continuously rated totally disabling by a 
schedular or unemployability rating for a period 10 
or more years immediately preceding death; or

(b) Was continuously rated totally disabling by a 
schedular or unemployability rating from the date of 
the veteran's discharge or release from active duty 
for a period of not less than 5 years immediately 
preceding death. 38 U.S.C.A. § 1318 (2002); 38 C.F.R. 
§ 3.22 (2003).

With the above criteria in mind, the relevant evidence will 
be summarized.  At the time of the veteran's death, service 
connection was in effect for asthma, effective, December 22, 
1969, which was assigned a 30 percent disability rating, and 
allergic rhinitis with nasal polyps, effective January 28, 
1966, which was assigned a 10 percent disability rating.  The 
veteran died in January 2002, and the death certificate lists 
respiratory failure as the immediate cause of death and left 
lower lobe pneumonia as a condition contributing to his 
death.  The physician attending to the veteran at the time of 
his death submitted a statement, dated in September 2002 
indicating that the "asthma [the veteran] suffered with 
[sic] weakened his lungs and made him susceptible to 
pneumonia and the respiratory failure that resulted in his 
death." 

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Therefore, in order to 
assist the appellant in the development of her appeal and to 
ensure due process, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part:

1.	The RO should make as many 
attempts as possible to obtain the 
veteran's complete medical treatment 
records from Dr. M. A., M.D.  (See 
letter dated in September 2002 tabbed 
on the left with a yellow flag, marked 
"September 2002.")  Once these records 
are obtained, they should be associated 
with the claims file.  The RO should 
cease its attempts to procure these 
records only if it is notified that 
these records are unavailable, or if it 
is notified that the hospital records, 
dated in December 2001 and contained in 
the claims file, represent Dr. M.A.'s 
complete treatment records for the 
veteran.  If those records are 
unavailable, the RO should note this in 
the claims file.

2.	Once the development requested in 
Paragraph one has been accomplished, the 
entire claims file should be forwarded to 
the appropriate VA examiner for an 
opinion as whether the cause of the 
veteran's death, "respiratory failure 
and left lower lobe pneumonia," was 
likely related to his service-connected 
asthma or allergic rhinitis.  The 
examiner should review the entire claims 
file, including the veteran's service 
records, the opinion letter prepared by 
the Dr. M. A., dated in September 2002, 
which is tabbed on the left side with a 
yellow flag marked "September 2002," as 
well as the veteran's hospital records 
dated in December 2001 and tabbed on the 
left side with a yellow flag marked 
"December 2001."  This review should be 
conducted prior to the offering of the 
examiner' opinion and the corresponding 
report should reflect that the requested 
review was conducted.  

In addition, it would be helpful to the 
Board if the examiner's opinions used 
the language "unlikely," "as likely as 
not" or "likely."  (The term, "as 
likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.)  
All conclusions should be supported by 
citation to clinical findings of record.  
The examiner also should provide 
complete rationale for all conclusions 
reached. 

4.		The RO should then readjudicate the 
appellant's claim of entitlement to DIC 
and eligibility for Dependent's 
Educational Assistance under 38 U.S.C. 
Chapter 35.  To the extent the claim on 
appeal remains denied, the appellant 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on her claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


	(CONTINUED ON NEXT PAGE)




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


